DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ARTURO VALENZUELA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2160

                          [November 10, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502015CF005057AXXMB.

  Arturo Valenzuela, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.